Metcalfe, J.,
dissenting.
Finding myself unable to agree with my brethern in the judgment rendered in this case, I have thought best to state briefly my reasons for such disagreement.
I do not question but that the jurisdiction of the state of Ohio extends over the Ohio river for the service of summons in civil eases, and for the punishment of offenses which may be committed upon that river. In fact, I think the decisions upon those questions settle them beyond controversy. Neither do I question that the jurisdiction of every county in the state bordering on the Ohio river extends to crimes and offenses committed on the river, so that if a crime is committed upon the Ohio river within the lines of a county extended across the river, the jurisdiction of that county extends to that crime. *230But does it follow that because the state has jurisdiction for certain purposes over the Ohio river that a municipality bordering upon the river, the boundary line of which is low watermark, has jurisdiction over the river opposite the limits of- such municipality, and confessedly outside of such limits? I am compelled to think that it does not. It' is said very'truly that a county is a political subdivision of the state. It is the unit through which the state acts in putting its legal machinery in operation.
An act is not punishable as a crime within the county of Columbiana because the people of that county have declared it shall be so, but because a general law of the state has so declared. It is punishable as a crime because it is against the laws of the state of Ohio and the county wherein the act is committed has jurisdiction of the offense. That, however, is not true of an act punishable by a municipal ordinance. Of course, the people within a municipality have to obey the laws of the state just the same as the people outside thereof; but a municipality is not a political subdivision of the state. It has nothing whatever to do with the execution of the state laws except in some instances where the authority to execute those laws is specially delegated. A municipal corporation is purely a Creature of the law. It cannot exercise a single power unless tffat power is expressly delegated to it by the legislature of the state, and such powers incident to those expressly delegated as may.be necessary to carry them into execution. Being a creature of the law, a corporation exercising only delegated powers, and not a political subdivision of the state, can it be said that when the legislature delegates to a municipality the power to pass an ordinance making a certain act an offense within the limits of that corporation, that the authority of the corporation, by virtue of that ordinance extends and operates beyond the limits of that corporation for any purpose whatever unless the power delegated permits an extraterritorial operation. It is conceded that in no case do the ordinances and laws ■ of a municipality have an extraterritorial effect unless one of the boundaries of the municipality is the Ohio river. The city of *231Lisbon is not bounded by a navigable river. It could not be contended for a moment that for any purpose an ordinance passed by the council of this city would operate beyond the limits of the city. Why should such authority operate beyond the limits of the municipality simply because one of its boundaries happens to be a navigable river ? Have its powers been enlarged in any way by the fact that one of its boundary lines is low watermark of the Ohio river? The power ceases to operate outside the municipal limits on dry land but continues to operate on the water. So far as the laws of the state are concerned, there is no distinction between dry land and water. They operate equally upon both, and the jurisdiction of the state or county to punish an act committed on the river extends to that offense because the jurisdiction of the state exends to every part alike, whether it is land or water.
But it is said that the offense with which the defendant is charged in this ease is made punishable by a law of the state and not by a municipal ordinance. A law is passed by the legislature which delegates to the people of the municipality a right to vote upon the question whether intoxicating liquors shall or shall not be sold within its boundaries. Therefore, it is said there is a distinction between this particular law and a municipal ordinance. But it appears to me to be a distinction without a difference. It is only by virtue of a general law that the authorities of a municipal corporation can act at all. It is by force of a general law delegating power to a municipality that an ordinance can be passed by the council, or other lawmaking power of the municipality. Laws have been passed authorizing the council of municipalities to prohibit the sale of intoxicating liquors; other laws have been passed authorizing the prohibition of the liquor traffic within the municipality by a vote of the people. In both cases the power to prohibit such sales is purely a delegated power. When the people of a municipality have voted upon that question against the sale of intoxicating liquors, then “within the limits of such municipality” the sale or keeping a place for the sale of intoxicating liquors is prohibited. Therefore the sale having been prohibited within *232the limits is not by that vote prohibited without the limits, and no power exists in the municipality to punish an act not committed within its boundaries.